103 F.3d 121
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Bernardo Segundo CALLEJA, Defendant-Appellant.
No. 96-6929.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 17, 1996.Decided Dec. 13, 1996.

Bernardo Segundo Calleja, Appellant Pro Se.  Thomas Jack Bondurant, Jr., Assistant United States Attorney, Roanoke, Virginia, for Appellee.
W.D.Va.
DISMISSED.
Before HALL, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Bernardo Calleja appeals from the district court's order denying his motion to correct an illegal sentence pursuant to former Fed.R.Crim.P. 35(a).  Calleja claimed that his sentence was illegally imposed and that given the administrative forfeiture proceedings instituted against him, his conviction violated the Double Jeopardy Clause of the Fifth Amendment.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court.  United States v. Calleja, Nos.  CR-86-28-R;  CA-95-998-R (W.D.Va., May 28, 1996).  We note that in the interim, the Supreme Court decided United States v. Ursery, --- U.S. ----, 64 U.S.L.W. 4565 (U.S. June 24, 1996) (Nos.95-345, 95-346), which conclusively decides Calleja's double jeopardy claim.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED